Title: From Thomas Jefferson to James Wood, 11 November 1780
From: Jefferson, Thomas
To: Wood, James



Sir
In Council Novr. 11. 1780.

It will be inconvenient for you to go to Annapolis, yet if not very much so, we think it much more probable that you will get every thing properly settled by personal representations to the fountain of power, than on conferences with persons who might be substituted by them. The former could adapt their orders to actual circumstances, the latter would be bound by orders entered into without the information you would personally give. We think it perfectly reasonable that your travelling expences shoud be paid as proposed in your letter of the 9th instant, and will immediately lay it before Congress for their determination, as with them alone rests the power of determining ultimately. I have delivered to Capt. Read a warrant for £30, currency of Mar. 18 according to your desire. He will be so kind as to receive either the money or such a Certificate as you desire. We suppose Capt. Read’s services may be more wanted with you than here, and therefore advise him to return. The line of riders shou’d still be continued. An intercepted letter from Genl. Leslie of which a copy is in the paper of this day inclosed, informs Ld. Cornwallis he is establishing a post at portsmouth which seems as if they meant it to be permanent.
I am with great esteem Sir Your mo. ob. servant,

Th: Jefferson

